


115 HR 5593 IH: Protect Patriot Spouses Act
U.S. House of Representatives
2018-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5593
IN THE HOUSE OF REPRESENTATIVES

April 24, 2018
Mr. Soto introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To render certain military spouses eligible for adjustment of status.

 
1.Short titleThis Act may be cited as the Protect Patriot Spouses Act.  2.Adjustment of status for certain military spousesSection 245 of the Immigration and Nationality Act (8 U.S.C. 1255) is amended by adding at the end the following: 
 
(n) 
(1)In applying this section to an alien described in paragraph (2)— (A)such alien shall be deemed, for purposes of subsection (a), to have been inspected and admitted into the United States; and 
(B)in determining the alien’s admissibility as an immigrant, paragraphs (6)(A), (7)(A), and (9)(B) of section 212(a) shall not apply. (2)An alien is described in this paragraph if the alien— 
(A)is or was the spouse of a United States citizen who— (i)is or was serving on active duty in the United States Armed Forces or in a reserve component of the United States Armed Forces; and 
(ii)if discharged or released from service in the Armed Forces, was discharged or released under honorable conditions; and (B)is the beneficiary of a petition for classification under section 204(a)(1)(A) as an immediate relative (as defined in section 201(b)) by reason of the marriage to such citizen..  

